Citation Nr: 0008894	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for conversion reaction 
including migraine headaches, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), and an 
evaluation in excess of 10 percent for conversion reaction 
including migraine.

In February 1996 the RO affirmed the denial of entitlement to 
service connection for PTSD, and granted entitlement to an 
increased evaluation of 30 percent for conversion reaction 
including migraine headaches effective March 16, 1995, the 
date of the veteran's reopened claim of entitlement to 
increased compensation benefits.

In November 1997 the Board of Veterans' Appeals (Board) 
denied the claim of entitlement to service connection for 
PTSD, and remanded to the RO the claim of entitlement to an 
increased rating for conversion reaction including migraine 
headaches for further development and adjudicative actions.

In November 1999 the RO affirmed the 30 percent evaluation 
for conversion reaction including migraine headaches.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The veteran without good cause failed to report for VA 
psychiatric and neurologic examinations in November and 
December 1998.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 30 percent for conversion reaction including migraine 
headaches is denied as a matter of law.  38 C.F.R. § 3.655 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1999).

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  Id.  When the claim was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id. 38 C.F.R. § 3.655.

The United States Court of Veterans Appeals (Court) has held 
that the burden was upon VA to demonstrate that notice was 
sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).

Factual Background & Analysis

In its November 1997 remand of the case to the RO the Board 
directed the RO to contact the veteran and request that he 
identify all sources of treatment for his conversion reaction 
including migraine headaches.  The veteran responded to this 
correspondence and provided sources of treatment which were 
followed up by the RO.

In its November 1997 remand the Board also requested the RO 
to schedule the veteran for examination to ascertain the 
current nature and extent of severity of his conversion 
reaction with migraine headaches.  Any further indicated 
special examinations were to be undertaken.  The RO scheduled 
the veteran for psychiatric and neurological examinations in 
the latter part of 1998, neither of which he reported for.  
The correspondence to the veteran advising him of the 
scheduled examinations was to his last known address of 
record, the same address utilized in requesting that he 
identify additional sources of treatment, and no 
correspondence was returned to the RO as undeliverable.  
Neither the veteran nor his representative have provided a 
reason for his failure to report for the scheduled VA 
examinations.

Pursuant to conduction of the examinations was a directive to 
the RO that they evaluate the veteran's claim in light of the 
change in diagnostic criteria for evaluating mental 
disorders.  The RO was to utilize the more favorable of the 
criteria for evaluating mental disorders.  In view of the 
failure of the veteran to report for the scheduled 
examinations, his case cannot be properly evaluated.  
Furthermore, the veteran was notified that failure to report 
for the examinations might result in the disallowance of his 
claim.

In the veteran's case, there is no question as to whether he 
received notification to report for scheduled examinations.  
The record clearly shows that he was well aware of the need 
to report for examination in conjunction with his claim.  The 
veteran clearly, without good cause shown, failed to report 
for both VA examinations.

Given the presumption of regularity of VA examination 
scheduling notice and considering the fact that the veteran 
has never contacted the RO to give adequate reasons for not 
reporting for an examination, the Board is satisfied that the 
veteran failed to report to the scheduled VA examinations 
without good cause.  See 38 C.F.R. § 3.655.  Therefore, the 
Board finds the veteran's increased rating claim for 
conversion reaction including migraines must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased evaluation for conversion 
reaction including migraine headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


